Crownhart, J.
(dissenting in part). Clarence Sorenson, the plaintiff below, aged fourteen, while walking on the right *237of way of the defendant, came in contact with an electric wire, and as a result of the accident lost his right hand. He was walking home from school on the accustomed path which had long been used by members of the Sorenson family dnd others between the Oak Hill school and the Sorenson farm. The path was on the edge of an embankment outside the rails.
This court has frequently decided that children going on private property under such circumstances of long, accustomed usage are not trespassers, but, on the contrary, are licensees. A case squarely in point is that of Brinilson v. C. & N. W. R. Co. 144 Wis. 614, 129 N. W. 664, where children were accustomed to play on a breakwater, the private property of the railroad company and adjoining its tracks. The child was injured by falling through a hole occasioned by the removal of a plank, and in an action against the railroad company for negligence, notwithstanding the railroad company had a sign “No thoroughfare” and had frequently warned children away from the place, the court'held that the child was not a trespasser but was a licensee. The court, in a unanimous opinion, by Mr. Justice Siebecker, said:
“In the light of such facts and circumstances it cannot be said that persons who passed onto the breakwater and adjacent grounds were there under such forbidding circumstances as to make them trespassers. It seems reasonably clear that people customarily used this place as a footpath and that boys especially used it .as a place for the purposes of boating and swimming. These uses of the premises must be held to have been within the knowledge of the railroad’s agents and servants and that an implied permission existed which justified persons in so using the breakwater and adjacent grounds. Under these circumstances the persons so passing over' this place on these premises cannot be considered. trespassers; they must be considered as having entered onto the premises with the implied permission of the railroad company for the customary purposes. The license to so use the premises implies permission to so use them, and the railroad company cannot now be heard to charge that *238such use constitutes a trespass. Under these circumstances persons making such customary use of the premises are licensees.”
That case was decided at the January term, 1911. The legislature of 1915 passed sec. 192.49, Stats., which reads as follows:
“192.49 (1) . . .
“(2) It shall be unlawful for any person other than a licensee, or authorized newspaper reporters or those connected with or employed upon the railroad, to walk, loiter or be upon or along the track or tracks of any railroad in this state. The provisions of this subsection shall not be construed to interfere:
“(a) With the lawful use of a public road or highway by any person or to prevent any person from driving across any railroad from one part of his land to another part thereof or from walking directly across the tracks or right of way of any railroad;
“(b) With the use of the right of way or track by any person when occasioned by or in connection with, either directly or indirectly, the shipping, loading or unloading of freight, seeking employment, the investigation or securing of evidence with respect to any accident or wreck, or in conducting or transacting any other business for or with said railroad ;
“(c) With the entry of any employee on said track or tracks during or on account of labor disputes by employees.
“(3) It shall be the duty of each railroad corporation in this state to post notices containing substantially the provisions and penalties of this section, in one or more conspicuous places in or about each railroad station. Any person violating any provision of subsection (2) or (3) of this section shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than one nor more than fifty dollars, or by imprisonment for not exceeding thirty days, or by both such fine and imprisonment.”
It will be noted that the statute, in its very first sentence, exempts licensees from the operation of the law. It does not define licensees, and to my mind there is only one reasonable *239and sensible definition to be inferred as within the intent of the legislature, and that, is the definition given by the supreme court of this state shortly before on the particular subject of legislation. It needed no statute to make a person a trespasser who goes upon the right of way of a railroad company without permission, express or implied. The common law made such persons trespassers. But the common law did not fix the penalty for trespassing, and the railroad company seemed to have thought that it was necessary to provide a definite penalty which would permit such companies to enforce the law of trespass wherever it was necessary to enforce it. The history of the legislation was that the railroad companies, by their attorneys, sought the enactment of the law in question, and it is equally plain that the'legislature sought to protect innocent people from the rigors of the law by making certain exemptions from its operation, and among these exemptions it provided that the law should not apply to licensees. It must be assumed that the legislature had the Brinilson Case in mind in determining who would come under that definition. It cannot be assumed, I think, that the legislature would adopt such a harsh and cruel law as would permit the railroad companies, without liability, to carelessly injure, maim, or kill children who customarily walked on a path on the right of way going to and from school. As interpreted by this court, that is exactly what the railroad companies are permitted to do. I think this interpretation of the law is unreasonable and unnecessary.
The court has laid down the rule that a license to walk on railroad property cannot now be implied from long-continued use without objection on the part of the company. In doing this they overrule the doctrine, long established, that a license to walk upon private property is implied from such customary use without objection of the owner. The statute, reasonably construed, gives the railroad companies the opportunity to prevent misuse of railroad property by the public, *240by giving these private companies the protection of the criminal law. I think it goes no further than that. An implied license may be revoked at any time, but until revoked the company should be held liable for its negligence in injuring licensees, without fault on their part.
In this case the jury found the railroad company free from negligence, and I do not dissent from the verdict.